department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug pepats uniform issue list legend decedent a individualb individual c company d amount e state f court g date l date p date n date m this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the ira x dear page proper treatment of amounts in decedent a’s individual_retirement_account ira x under sec_401 and sec_408 of the internal_revenue_code code correspondence dated date and date supplemented the request your authorized representative has submitted the following facts and representations ‘ decedent a was born on date l and died on date m while a resident of state f at age having attained his required_beginning_date as that term is is survived by three defined in sec_401 of the code decedent a children including you individual b and individual c you the son of decedent a were born on date n and were alive at the date of this ruling_request decedent a died testate and his estate is being administered in accordance with his last will and testament will individual b was appointed as executor of decedent a's estate and was granted letters of the office on date p by court g in accordance with section seven of the will decedent a’s non-ira estate has been distributed outright to the heirs you his son individual b his daughter and individual c his son in equal shares as of his date of death decedent a was the owner of an individual_retirement_arrangement ira ira x maintained with company d as of the date of this ruling_request ira x had a value of approximately amount e decedent a did not name a beneficiary of ira x thus decedent a's estate is the beneficiary thereof you individual b and individual c are entitled to equal shares of decedent a’s ira x in accordance with sections one and two of decedent a’s will individual b as executor of the estate of decedent a intends to divide ira x into three equal one-third shares-one for each of decedent a’s heirs this will be accomplished by dividing ira x by means of a series of trustee-to-trustee transfers into three distinct sub-iras established as inherited ira and titled as follows decedent a deceased ira f b o your name beneficiary of estate of decedent a decedent a deceased ira f b o individual b beneficiary of estate of decedent a and decedent a deceased ira f b o individual c beneficiary of estate of decedent a each sub-ira created as a result of the division of ira x will receive a pro-rata share of all earnings and interest calculated up to the date of transfer said trustee-to-trustee transfers will occur during calendar_year the three inherited iras will make distributions intended to meet the minimum distribution_requirements of sec_401 of the code based on the remaining life expectancy of decedent a said distributions will be made from each of the three transferee sub-iras and will commence during calendar_year page as of the date of this ruling_request the funds in ira x remain undistributed except that the required minimum distributions have been made with respect to calendar years and based on the foregoing you request the following rulings that your one-third interest of decedent a's ira x can be segregated and held in a separate inherited sub-ira for purposes of determining your minimum_required_distribution under sec_401 of the code that the ira created by means of a trustee to trustee transfer which will be titled decedent a deceased f b o your name beneficiary of the estate of decedent a thereof constitutes an inherited ira under sec_408 of the code that distribution the minimum required requirement under sec_401 of the code from your sub-ira may be met by distributing amounts annually from your distinct ira calculated using decedent a’s as of his birthday remaining life expectancy using the age of decedent a in the calendar_year of his death reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 q a-5 of the income_tax regulations and that the transfer of your one-third interest in decedent a’s ira to an ira in decedent a’s name for your benefit will not constitute a distribution be within the meaning of sec_408 of the code nor will considered an attempted rollover from ira x to your distinct ira it with respect to your ruling requests sec_401 of the code provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age final income_tax regulations regulations under sec_401 and sec_408 of the code were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date page sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary sec_1_401_a_9_-5 of the regulations q a- a provides in summary that if an employee dies on or after his required_beginning_date without having designated a beneficiary then post-death distributions must be made over the remaining life expectancy of the employee determined in accordance with paragraph c of a-5 sec_1_401_a_9_-5 of the regulations q a- c provides in general that with respect to an employee who does not have a designated_beneficiary the applicable distribution period measured by the employee's remaining life expectancy is the life expectancy of the employee using the age of the employee as of the employee's birthday in the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of the employee's death sec_1_401_a_9_-9 of the regulations q a-1 provides the relevant single life expectancy table sec_1_401_a_9_-8 of the regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the regulations q a-3 provides that a separate_account is a separate portion of an employee's benefit reflecting the separate interest of the employee's beneficiaries under the plan as of the date of the employee's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis ina consistent and reasonable manner among the separate_accounts page sec_1_401_a_9_-4 of the regulations q a-5 c provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust's interest in an employee's benefit in like manner the separate_account rules are not available to beneficiaries of an estate with respect to the estate's interest in an employee's plan or ira interest sec_408 of the code provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee sec_408 of the code provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above you are decedent a's son revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary although neither the code nor the regulations promulgated under sec_401 of the code preclude the posthumous division of ira x into more than one ira the regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through an estate the issues raised in this ruling_request are whether a beneficiary-son of an ira holder may after the death of the ira holder transfer his one-third interest in the deceased's ira to an ira set up to solely benefit him and whether he may receive distributions from his beneficiary ira over the deceased's remaining life expectancy without regard to the distribution decisions made by the other ira beneficiaries in this case absent your decision to transfer by means of a trustee-to-trustee transfer your one-third interest in decedent a's ira x to your beneficiary ira as described above distributions of the entire ira x interest including your one-third would have to be made over decedent a's remaining life expectancy in accordance with sec_1_401_a_9_-5 of the regulations q a-5 c after the trustee to trustee transfer you will receive required distributions over decedent a's remaining t page life expectancy thus the trustee to trustee transfer will have no effect on the timing or amount of minimum required distributions additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally since you are decedent a's son your one-third interest in decedent a's ira x constitutes an inherited ira as that term is defined in sec_408 of the code thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that your one-third interest of decedent a's ira x can be segregated a separate ira for purposes of determining your minimum and held in required_distribution under sec_401 of the code that the ira created by means of a trustee to trustee transfer which will be titled decedent a deceased f b o your name beneficiary of the estate of decedent a thereof constitutes an inherited ira under sec_408 of the code - that distribution requirement under the minimum required sec_401 of the code from your sub-ira may be met by distributing amounts annually from your distinct ira calculated using decedent a’s remaining life expectancy using the age of decedent a as of his birthday in the calendar_year of his death reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 q a-5s of the income_tax regulations and that the transfer of your one-third interest in decedent a’s ira to an ira in decedent a’s name for your benefit will not constitute a distribution be within the meaning of sec_408 of the code nor will considered an attempted rollover from ira x to your distinct ira it pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this ruling letter is based on the assumption that ira x and the beneficiary ira created after the trustee to trustee transfer either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the transferee ira to be set page up to benefit you as a beneficiary of the estate of decedent a will also meet the requirements of sec_408 of the code at ail times relevant thereto please note that as stated above minimum required distributions from your transferee ira must commence no later than date this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent ' a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call id e_laerery ot fah _ not toll free number sincerely yours frances v sloan employee_plans technical group wanager enclosures notice of intention to disclose deleted copy of ruling cc
